84 Mich. App. 268 (1978)
269 N.W.2d 559
PEOPLE
v.
LEVERETTE
Docket No. 77-2364.
Michigan Court of Appeals.
Decided June 20, 1978.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward R. Wilson, Principal Attorney, Appeals, and Rita Chastang, Assistant Prosecuting Attorney, for the people.
*271 Kenneth Lerner, for defendant on appeal.
Before: T.M. BURNS, P.J., and N.J. KAUFMAN and BASHARA, JJ.
N.J. KAUFMAN, J.
The facts are well-stated in the dissenting opinion. We concur in the results reached by the dissenting opinion except as to that portion dealing with the prosecutor's remarks in closing argument. During closing argument, the following colloquy occurred:
"[The prosecutor]: You heard the Defendant wasn't working, but yet he was going to the track. * * * It's a reasonable inference that the money that he was living on was coming from the sale * * *
"MR. RUTLEDGE [Defense Counsel]: I am going to object to that your Honor. Certainly not a reasonable inference can be drawn from the facts reduced [sic] in the case.
"THE COURT: I didn't hear you.
"MR. RUTLEDGE: I am objecting to the Prosecutor's statement that a reasonable inference is, that the money that Mr. Leverette lived on was garnered from the drug trade or something.
"THE COURT: I'll sustain the objection."
The inference that the prosecutor was seeking the jury to draw was that because defendant was unemployed, and yet was able to participate in activities requiring money, the money needed must have come from criminal activities. Significantly, had defendant been employed, the prosecutor would not have been able to posit the disputed inference.
"To permit routine proof of impecuniousness to establish the motive for a theft offense is unjustifiable unless we assume that wealth exerts a greater attraction on the poor than on the rich. But although the poor may *272 be moved by their need, those with greater income may respond to the pangs of insatiable avarice. We reject the assumption that `easy money' is more alluring to the poor than to the prosperous." People v Henderson, 80 Mich. App. 447, 453-454; 264 NW2d 22 (1978). (Footnote omitted.)
The legitimacy of legal systems in democratic countries is founded on the consent of the governed, consent which emanates from an intuitive belief that, as a whole, everyone is equal before the law. There appears to be a growing conviction among the underprivileged that, in fact, they are not equally treated. That impression, whether or not justified, strikes at the very foundation of our legal system. Judicial doctrines which provide concrete examples for that viewpoint should be scrutinized with the gravest distrust.
As noted in People v Henderson, supra at 454:
"It may be argued that we should permit proof of the origins of each person's desire for money, whether it be want, or well-fed cupidity. However, greed would not readily be proved. Poverty would. Hence we cannot, consistent with equal treatment to the poor and the well-to-do, indulge ourselves in the fiction that the motive of each may be shown at trial. If we attempt to permit this proof on a routine basis it will, without doubt, further disadvantage those least able to defend themselves in the courts.
"This, the rule's cost, is unwarranted by any resulting benefit. The motive for a theft offense seldom requires explanation. The motive is so pervasive that its proving will establish little more than the defendant's typicality; such proof increases but little the likelihood that this defendant is guilty of the charged offense. If poor and rich share a common and obvious motive, then why prove poverty?"
The consequences of such prosecutorial argument have been eloquently stated by this Court:
*273 "The prosecutor should be reminded, however, that there is no law against poverty, and that our system of justice will not countenance a modus operandi which effectively enacts such a law." People v LaForte, 75 Mich. App. 582, 584; 256 NW2d 44 (1977), lv den, 402 Mich. 853 (1978).
"Once we accept the notion that impoverished persons have a greater motive to * * * [commit crimes] than the well-to-do we effectively establish a two-tiered standard of justice and demolish pro tanto the presumption of innocence." People v Ronald Green, 74 Mich. App. 601, 606; 254 NW2d 788 (1977).
In defense of the prosecutor's remark in this case, it may be noted that it was short and not repeated after the trial court sustained defense counsel's objection. However, to do other than reverse defendant's conviction, would countenance a "one bite of the apple" rule for prosecutors, as long as it was a small bite. It cannot be seriously disputed that there are circumstances in which a short concentrated attack is more prejudicially devastating than a long, rambling exposition. Judge (now Justice) LEVIN expressed it best in People v Farrar, 36 Mich. App. 294, 299-300; 193 NW2d 363 (1971):
"Unless we enforce the rules we encourage their violation and add to the burden of the appellate courts. Our frequent strictures against this kind of argument mean little unless we are prepared to reverse and require a new trial. A prosecutor who crosses a clearly defined line, and a trial judge who makes * * * [an inadequate] effort to stop him, have only themselves, not the appellate courts, to blame if a judgment of conviction is reversed and the case must be retried because of improper argument." (Footnote omitted.)
It may be further acknowledged that no request for a curative instruction was made. Nevertheless, we fail to see that a curative instruction would help. As the United States Supreme Court noted *274 in Bruton v United States, 391 U.S. 123, 129; 88 S. Ct. 1620; 20 L. Ed. 2d 476 (1968), quoting from the dissenting opinion in Delli Paoli v United States, 352 U.S. 232; 77 S. Ct. 294; 1 L. Ed. 2d 278 (1957), as well as from Krulewitch v United States, 336 U.S. 440; 69 S. Ct. 716; 93 L. Ed. 790 (1949):
"`The fact of the matter is that too often such admonition against misuse is intrinsically ineffective in that the effect of such a nonadmissible declaration cannot be wiped from the brains of the jurors. The admonition therefore becomes a futile collocation of words and fails of its purpose as a legal protection to defendants against whom such a declaration should not tell.' 352 U.S. at 247. The dissent went on to say, as quoted in the cited note in Jackson [v Denno, 378 U.S. 368; 84 S. Ct. 1774; 12 L. Ed. 2d 908 (1964)], `The government should not have the windfall of having the jury be influenced by evidence against a defendant which, as a matter of law, they should not consider but which they cannot put out of their minds.' Id. at 248. To the same effect, and also cited in the Jackson note, is the statement of Mr. Justice Jackson in his concurring opinion in Krulewitch v United States, 336 U.S. 440, 453: `The naive assumption that prejudicial effects can be overcome by instructions to the jury * * * all practicing lawyers know to be unmitigated fiction.'" (Footnote omitted.)
Without suggesting an improper motive on the part of the prosecutor, defendant's conviction is reversed and this case is remanded for a new trial because the remarks set forth above are "offensive to the maintenance of a sound judicial system". People v Sherman Hall, 77 Mich. App. 456, 461; 258 NW2d 517 (1977), citing People v Swan, 56 Mich. App. 22, 31-32; 223 NW2d 346 (1974), lv den, 395 Mich. 810 (1975).
T.M. BURNS, P.J., concurred.
*275 BASHARA, J. (dissenting).
Defendant appeals his conviction by a jury for possession of heroin, MCL 335.341; MSA 18.1070(41). He was arrested when police, pursuant to a search warrant, entered an apartment to execute the warrant.
As a result of the search, the police seized a quantity of powder, which later analysis disclosed as containing heroin, two guns, a photograph, a key, and other items allegedly used to prepare heroin for illicit sale. A pretrial motion to suppress the evidence and quash the information was made by defendant and denied.
Defendant contends that the warrant lacked a sufficiently particular description of the items to be seized, making the search violative of the fourth and fourteenth amendments to the United States Constitution. This claim stems from the concluding phrase in the description, which stated, "to include items to prove residency".
We do not find that the foregoing phrase made the warrant general in nature, remitting the extent of the search to the discretion of the executing officers. Rather, the officers were restrained in the scope of their search to locating and seizing such items as rent receipts, a lease or rental agreement, mail envelopes showing the address of the premises and name of the addressee. These articles were necessary to establish the identity of the person maintaining possession of the contraband. Consequently, we conclude that the warrant did not authorize a general, exploratory examination of the defendant's personal belongings so as to come within the proscription of the fourth amendment. See generally Andresen v Maryland, 427 U.S. 463; 96 S. Ct. 2737; 49 L. Ed. 2d 627 (1976), Coolidge v New Hampshire, 403 U.S. 443; 91 S. Ct. 2022; 29 L. Ed. 2d 564 (1971).
*276 The other occupant of the apartment in which defendant was found was not indorsed or produced as a witness at trial by the prosecution. The trial court held that the witness was a res gestae witness and that the prosecution did not exercise due diligence in making the witness available at trial. At the conclusion of the case the trial court included in its jury instructions an instruction that the jury may infer that the witness's testimony would be unfavorable to the prosecution. Defendant claims that this was an inadequate remedy for the loss of such valuable defense testimony.
The instruction given was substantially identical to that suggested in the Michigan Criminal Jury Instructions, modified to reflect a finding by the trial court as to the lack of due diligence. See CJI 5:2:14, People v Stephen, 31 Mich. App. 604; 188 NW2d 105 (1971), lv den, 384 Mich. 843 (1971). That instruction adequately protects the defendant from false accusation by permitting the jury to surmise that the witness's testimony would have been favorable to the defendant. See People v Bennett, 68 Mich. App. 446; 243 NW2d 15 (1976).
The photograph seized incident to the search depicted defendant holding a container and a card upon which was a powdery substance. It was held by the trial court to be inadmissible in the prosecutor's case in chief, because the nature of the items shown in the picture could not be established. When the defendant testified, the prosecutor was allowed to use the photograph in his cross-examination and have it admitted into evidence. Defendant maintains that this was reversible error, since it permitted the prosecutor to adduce evidence that defendant was participating in the sale of narcotics, a crime other than that for which he was being tried.
*277 In defendant's testimony, he identified the time and place where the photograph was taken. He also stated that the substance shown in the picture was lactose, and that he prepared the lactose for mixing with heroin, prefatory to its sale.
We conclude that the trial court did not abuse its discretion in admitting the photograph into evidence. See People v Olsson, 56 Mich. App. 500; 224 NW2d 691 (1974), lv denied, 394 Mich. 772 (1975), People v Midgyett, 49 Mich. App. 663; 212 NW2d 754 (1973). Further, since defendant's intent to possess the heroin found in the apartment was a material, disputed issue at trial, evidence that he was selling heroin was relevant to that intent and, therefore, admissible. MCL 768.27; MSA 28.1050, People v Peck, 39 Mich. App. 150; 197 NW2d 346 (1972).
Defendant also contends that he was denied his sixth amendment right to a speedy trial. The record discloses that approximately 23 months elapsed between the date of arrest and date of trial. However, the record also indicates that the defendant failed to appear when the docket conference was called and when the case was first called for trial. On both occasions it was necessary to issue a capias for defendant's arrest. Under these circumstances, we conclude that the defendant's claim is without merit. Cf. People v Chism, 390 Mich. 104; 211 NW2d 193 (1973).
At trial, the prosecutor was permitted to use defendant's two prior larceny convictions to impeach his credibility. The contention of defendant that this constituted reversible error is belied by reference to the record and the case of People v Jackson, 391 Mich. 323; 217 NW2d 22 (1974).
Defendant further maintains that the prosecutor, in his closing argument, impermissibly referred *278 to defendant's unemployment to establish guilt. Although defendant's objections to the statements were sustained and were interjected before the prosecutor could complete the statements, defendant urges that reversible error resulted because the trial court failed to give a cautionary instruction.
On direct examination, defendant stated that he was unemployed. However, in his cross examination testimony defendant admitted that by processing lactose he assisted in the preparation of heroin for subsequent sale.
Aside from the fact that the prosecutor was precluded by defendant's objection from completing the statements concerning defendant's connection with drug sales, I find that the tenor of the prosecutor's argument was not such as to ascribe to defendant a proclivity for crime because of his unemployment. Compare People v Johnson, 393 Mich. 488; 227 NW2d 523 (1975). Rather, the prosecutor was arguing in summation on the basis of testimony elicited from the defendant. Accordingly, I perceive no prejudicial error under the circumstances presented.
I would affirm defendant's conviction.